FILED

UNITED STATES DISTRICT COURT  _ 2 2013
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. D|strlct & Bankruptcy
Courts for me D|strlct of columbia

BRUD ROSSMAN, )
)

Plaintiff, )

)

v ) Civil Action No.  °" 

)

LENNERT LEADER, et al., )
)

Defendants. )

MEMORANDUM OPINION

For purposes of this Memorandum Opinion, the Court consolidates two substantially
similar complaints that the plaintiff submitted to the Clerk of Court on September 20, 2013.
Upon review of plaintiff s applications to proceed in forma pauperis and both pro se civil

complaints, the Court will grant the applications and dismiss the complaints.

"Plaintiff . . . f`rle[d] this Verified Complaint (VC) alleging battery . . . in the context of
government and ‘private sector’ sponsored Research & Development (R&D) and investigation
abuse." Compl. 1 l at l; see ia'. 11 2 at 7 (alleging "aggravated battery with intent"). According
to plaintiff, "Defendants physically touched [him], without his consent, in a harmful or offensive
manner," by sponsoring the "injurious painful, or harassing, physical, Wireless signal
transmissions, or ground-level violations, such as police beatings, and other ‘intangible’ or
tangible violations of Plaintiff` s rights . . . ." Id. \l 126 at 83-84. Some of these alleged
"unlawful ‘touchings’, were comprised of approximately Thirty Eight Million Five Hundred

Forty Four Thousand . . . wireless signal transmissions, while Plaintiff was awake, . . . spanning

the eleven (11) years, April 29, 2002 . . . to April 29, 2013." Id. 11 127 at 84-85; see id. 11 132 at
90 (alleging that defendants were "facilitating (i) the Wireless War Platform delivery of de facto
‘bullets’ aimed at Plaintiff[’s] head and Brain by defmition, Brainwave Entrainment as Target
Practice, on a multi-Billion Dollar Satellite War Platform, and (ii) lies, concealment, cover up,
coded euphemisms, and de facto aiding and abetting of a known, de facto criminal operation").
Plaintiff has demanded "Ten Million Dollars . . . in compensatory damages [and] Thirty Million

Dollars in punitive damages," as well as declaratory and injunctive relief. Ia'. at 95.

Under District of Columbia law, "[a] battery is an intentional act that causes a harmful or
offensive bodily contact." Etheridge v. District of Columbia, 635 A.2d 908, 916 (D.C. 1993)
(quoting Jackson v. District of Columbia, 412 A.2d 948, 955 (D.C. 1979)); see Marshall v.
District of Columbia, 391 A.2d l374, 1380 (D.C. 1978) ("As to the battery claim, once a plaintiff
carries the burden of showing an intentional, unpermitted, harmful or offensive contact with his
person or something attached to it, he has proved a technical battery.") (citations omitted). It
appears that the complaint addresses two elements of a civil battery claim: intentional acts and

harmful bodily contact.l The complaint does not appear to allege that either of the defendants

1 Plaintiff’ s effort to bring criminal charges against defendants for battery fails. Ordinarily,
criminal statutes create no private right of action, see, e.g., Johnson v. Unitea’ States, 590 F.
Supp. 2d 101, 104 n.1 (D.D.C. 2008) (dismissing claim alleging violation of 18 U.S.C. §§ 241,
242 because neither statute created private cause of action), and only a prosecutor may determine
whether to pursue a particular criminal action, see, e.g., Unz'ted States v. Nixon, 418 U.S. 683,
693 (1974) (recognizing that "the Executive Branch has exclusive authority and absolute
discretion to decide whether to prosecute a case").

actually touched plaintiff. Absent allegations of that the defendants caused the harms plaintiff

purportedly suffered, the complaint fails to state a claim, and it therefore must be dismissed.z
An Order consistent with this Memorandum Opinion is issued separately.

cas rla lear

United States District Judge

DATE;Yl t\s . ?\l, '?l/~°>

2 The Court also questions whether this district is the proper venue for adjudication of
plaintiff’ s claims. The defendants do not appear to reside in the District of Columbia, and none
of the events giving rise to this action appears to have occurred in the District of Columbia. Nor
is it clear that this Court may exercise personal jurisdiction over the defendants who are not
alleged to reside or conduct business in the District of Columbia. Lastly, because the
overwhelming majority of the complaint’s factual allegations describe fantastic or delusional
scenarios, the complaint arguably is subject to dismissal as frivolous. See Denton v. Hernandez,
504 U.S. 25, 33 (1992); Neitzke v. Williams, 490 U.S. 319 (1989).